Case 2:20-cv-00974-GRB-AKT Document 124 Filed 09/10/21 Page 1 of 1 PagelD #: 895

CONSENT TO JOIN

THIS FORM MUST BE MAILED, FAXED, OR EMAILED ON OR BEFORE SEPTEMBER 10, 2021

CAC000001C16D Claim Number 1000093

VID 0 A A

JOSHUA HARRIS

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent to join the collective action
brought in United States District Court for the Eastern District of New York entitled Caccavale vy.
Unisys Corporation, 20-cv-00974 (GRB)(AKT) to recover liquidated damages for the alleged failure
to promptly pay a portion of overtime wages that I may have received to the extent that I worked any
overtime for the period of December 17, 2017 to present.

Please check one of the following:

4 I hereby authorize the Moser Law Firm, PC to represent me in this action.

C] I intend to engage another attorney to represent me in this action. My Attorney’s name,
address and telephone number are as follows:

 

 

 

I agree to be bound by any adjudication by the Court or settlement of this action.

Full Legal Name: _ (bdo Y aloo, t H arlis

Addres
Teleph«

Email: _

Uf d Map _9/4/Y0X|

Signaturg Date

MAIL TO: MOSER LAW FIRM, PC

Attn: Caccavale v. Unisys Consent to Join
5 East Main Street

Huntington, NY 11743

516-671-1150

FAX: 631-824-0200

EMAIL: admin@moserlawfirm.com
